Citation Nr: 0803824	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  99-23 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability 
prior to January 3, 2002. 


REPRESENTATION

Appellant represented by:	Richard LaPointe, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In pertinent part, that decision denied 
a TIDU.  In February 2001, the Board remanded the claim for 
additional development.

In September 2002, the RO continued the denial of a TDIU and 
the case was returned to the Board.  In a January 2003 Board 
decision, the Board determined that the schedular criteria 
for a total schedular evaluation of 100 percent for valvular 
heart disease were met effective January 3, 2002.  However, 
the Board determined that the criteria for TDIU rating were 
not met prior to January 3, 2002.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).

In November 2003, the veteran's representative and VA General 
Counsel filed a Joint Motion for Partial Remand and requested 
an order vacating and remanding the portion of the January 
2003 Board decision addressing the issue of TDIU.  In a 
November 2003 order, the Court granted the motion, and 
vacated and remanded the January 2003 Board decision as to 
the issue of entitlement to a TDIU prior to January 3, 2002. 

In June 2004, the Board remanded the claim for additional 
development.


FINDINGS OF FACT

1.  Prior to January 3, 2002, service connection had been 
granted for valvular heart disease, evaluated as 30 percent 
disabling.

2.  The veteran was not shown to be unable to maintain a 
substantially gainful occupation as a result of his service 
connected disability alone prior to the January 3, 2002 
effective date of the 100 percent schedular disability 
evaluation for his service connected valvular heart disease.


CONCLUSION OF LAW

The criteria for a TDIU evaluation prior to January 3, 2002 
are not met.  38 C.F.R. § 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify & assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 
2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated August 2004, the RO informed the veteran of 
the medical and other evidence needed to substantiate his 
claim, what medical or other evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  
The letter also told him that he could send any additional 
information to VA that pertained to his claim.  This notice 
served to inform him of the need to submit relevant evidence 
in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The first three elements of Dingess notice are satisfied by 
the August 2004 letter.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date until an April 2006 
letter.  Since the claim is being denied, no rating is being 
given and no effective date is being set.  He is, therefore, 
not prejudiced by the inferred notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

While there was a timing deficiency with the August 2004 
letter because it was provided after the initial evaluation, 
the timing deficiency was cured by the re-adjudication of the 
claim after the notice was provided.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The veteran also underwent VA examinations in August 1989, 
January 2002 and January 2005.  Additionally, per the June 
2004 Board remand instructions, the veteran underwent a VA 
examination for a TDIU in November 2004.  
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2).

Applicable laws and regulations in TDIU claims

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2007).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that he has one service- 
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above- 
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a).  All veterans who are shown to be unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a). 

Factual Background

In February 1992 the veteran presented to the Biloxi, 
Mississippi VA Medical Center (VAMC).  The treating doctor 
noted that the veteran worked at a paper mill and was due to 
retire in February 1992.

According to the veteran's June 1999 Application for 
Increased Compensation Based on Unemployability, he has a 
high school education and work experience as a truck driver. 

In August 1999 the veteran underwent a VA examination for his 
valvular heart disease.  The veteran reported having a 
pacemaker implementation in 1982.  The examiner noted that an 
EKG revealed a normal sinus rhythm, nonspecific 
interventricular block and an abnormal EKG.  The diagnosis 
was past history of rheumatic fever.  

In January 2002 the veteran again underwent a VA examination 
for his valvular heart disease.  The veteran denied any 
history of angina, orthopnea, syncope and/or palpitations.  
There was no history of recent edema.  He denied a history of 
hypertension or congestive heart failure.  The diagnosis was 
a history of rheumatic fever, but no clinical evidence of 
mitral stenosis or mitral regurgitation.  There was no 
clinical evidence of congestive heart failure.

In an August 2002 Social and Industrial Survey, Debra Morris, 
a social worker, stated that in 1992 the veteran started as a 
reverend at a church but discontinued in 2002 due to 
complications from his rheumatic fever and enlarged heart.  
The veteran, aged 78, reported that he enjoyed being a 
reverend but had to discontinue due to complications from his 
service-connected disorder.  Ms. Morris stated that the 
veteran had medical problems that restricted his ability to 
move around freely and enjoy his life.

In November 2004 the veteran underwent a VA examination.  The 
examiner noted that the veteran certainly had other 
conditions such as a stroke, heart attack, pacemaker, 
diabetes, hypertension, brain tumor and orthopedic problems 
that may have made him unemployable before January 3, 2002.  

The examiner noted that the March 1989 echocardiogram was 
normal and the January 2002 echocardiogram revealed aortic 
sclerosis, mild aortic regurgitation, good systolic function, 
mild concentric left ventricular hypertrophy, left atrial 
enlargement, trace mitrial regurgitation and trace tricuspid 
regurgitation.  The examiner stated that these findings 
coincided with the physical findings of his examination of a 
soft systolic ejection murmur 1 to 1.5 over 6 in intensity 
along the aortic outflow tract.  The examiner stated that 
neither showed any evidence of valvular heart disease due to 
rheumatic fever.  He noted that the mild abnormalities that 
developed from 1989 to 2002 were most likely due to 
hypertension and the aging process.

The examiner noted that during his interview, the veteran 
informed him that his symptoms began and became significant 
in 1982 with shortness of breath and orthopnea which led to 
the insertion of the pacemaker.  This was seven years prior 
to the normal echocardiogram of 1989 which showed no valvular 
disease.  The examiner stated that this was significant 
because it indicated that problems were present and valvular 
disease was not.  The examiner stated that the veteran's 
murmur was not due to his rheumatic heart disease nor did it 
appear clinically significant.  The examiner concluded that 
he did not feel on the basis of valvular heart disease alone 
that the veteran was unemployable prior to January 3, 2002.

In January 2005 the veteran underwent a VA examination by the 
same VA examiner who conducted the November 2004 examination.  
The examiner stated that the veteran's valvular heart disease 
was not the sole cause of his congestive heart failure but 
did contribute to it after 1989.  However, he stated that how 
much it contributed to it after 1989 was impossible to 
determine.

Analysis

Service connection is in effect for valvular heart disease, 
evaluated as 30 percent disabling from July 23, 1962 and 100 
percent disabling effective January 3, 2002.  The veteran was 
also granted Dependents Educational Assistance, effective 
January 24, 2005.  

Therefore, prior to January 3, 2002, the veteran did not meet 
the percentage requirements for TDIU.  38 C.F.R. § 4.16(a).  
Nonetheless, consideration should be given to whether an 
extraschedular TDIU should be assigned using 38 C.F.R. 
§ 4.16(b).  

While the Board notes that the veteran's heart disability may 
have imposed physical limitations prior to January 2, 2003, 
it finds no evidence of record that the veteran was 
unemployable due to his service-connected cardiovascular 
disability prior to January 3, 2002. 

There is no medical statement or other evidence of record 
indicating the veteran is unable to work due to his service-
connected disabilities prior to January 2, 2002.  
Additionally, the November 2004 VA examiner concluded that he 
did not feel on the basis of valvular heart disease alone 
that the veteran was unemployable prior to January 3, 2002.

Therefore, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is 
unemployable due to service-connected disability prior to 
January 3, 2002.  The Board has considered the applicability 
of the doctrine of reasonable doubt under 38 U.S.C.A. § 
5107(b) in connection with the veteran's claim for a total 
rating; however, as the preponderance of the evidence is 
against the claim, that doctrine is inapplicable.

The Board has also reviewed the record under 38 C.F.R. § 
3.321.  The Board concludes that there is no evidence 
warranting further action on this question.  There is no 
evidence demonstrating that the service-connected valvular 
heart disease markedly interferes with employment.  There is 
no evidence that the veteran has been hospitalized or has 
required frequent treatment due to the disability. 


ORDER

A TDIU rating prior to January 3, 2002 is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


